             Case 2:20-mj-00739-MAT Document 7 Filed 11/16/20 Page 1 of 3




01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. MJ20-739
09         Plaintiff,                     )             (D/Columbia MJ19-314)
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   RANSHEN LIN,                         )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:       Mail Fraud
15
     Date of Detention Hearing:    November 16, 2020.
16
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
17
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
18
     that no condition or combination of conditions which defendant can meet will reasonably assure
19
     the appearance of defendant as required and the safety of other persons and the community.
20
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
21
            1.      Defendant has been charged in U.S. District Court for the District of Columbia
22



     DETENTION ORDER
     PAGE -1
             Case 2:20-mj-00739-MAT Document 7 Filed 11/16/20 Page 2 of 3




01 with Mail Fraud. Defendant has no ties to this District, although he has ties to the District of

02 Columbia. Defendant asserts he was returning to the District of Columbia from travel to Asia

03 when he was arrested at the airport in Seattle, Washington. He has a Chinese passport, which

04 was seized at the time of arrest. Defendant has a history of frequent travel to Hong Kong. His

05 criminal history includes two prior convictions for similar offenses. He has waived an identity

06 hearing and an Order of Transfer has been signed.

07          2.      Defendant poses a risk of nonappearance based on lack of ties to this District,

08 foreign passport, and frequent foreign travel. Defendant poses a risk of danger based on the

09 criminal history.

10          3.      There does not appear to be any condition or combination of conditions that will

11 reasonably assure the defendant’s appearance at future Court hearings while addressing the

12 danger to other persons or the community. Defendant may wish to renew his request for

13 release at his initial appearance in the District Court for the District of Columbia.

14 It is therefore ORDERED:

15 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

16      General for confinement in a correction facility;

17 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

18 3. On order of the United States or on request of an attorney for the Government, the person

19      in charge of the corrections facility in which defendant is confined shall deliver the

20      defendant to a United States Marshal for the purpose of an appearance in connection with a

21      court proceeding; and

22 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for



     DETENTION ORDER
     PAGE -2
            Case 2:20-mj-00739-MAT Document 7 Filed 11/16/20 Page 3 of 3




01     the defendant, to the United States Marshal, and to the United State Probation Services

02     Officer.

03        DATED this 16th day of November, 2020.

04

05

06
                                                     A
                                                     Mary Alice Theiler
                                                     United States Magistrate Judge
07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
